Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment (this “Amendment”) to Credit Agreement is entered into as
of February 24, 2012 (the “First Amendment Effective Date”), by and among
Entravision Communications Corporation, a Delaware corporation (the “Borrower”),
the other Persons party hereto as “Credit Parties”, and the Lenders party
hereto.

RECITALS

WHEREAS, reference is made to that certain Credit Agreement, dated as of
July 27, 2010 (as amended from time to time, the “Credit Agreement”; capitalized
terms used but not defined herein have the meanings given to such terms in the
Credit Agreement), among the Borrower, the other Persons party thereto as Credit
Parties, the several financial institutions from time to time party thereto (the
“Lenders”), and General Electric Capital Corporation, as Agent for the Lenders
(the “Agent”);

WHEREAS, the Borrower wishes to amend the Credit Agreement as set forth herein;

WHEREAS, the Required Lenders have agreed to amend the Credit Agreement upon the
terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

Section 1. Article and Section References. Unless otherwise expressly stated
herein, all Article and Section references herein shall refer to Articles and
Sections of the Credit Agreement.

Section 2. Amendment to Section 2.2. Section 2.2 is hereby amended by
(i) deleting “and” at the end of clause (b) thereof, (ii) deleting the period at
the end of clause (c) thereof and replacing it with “; and” and (iii) adding a
new clause (d) which shall read in its entirety as follows:

“(d) the Borrower’s Total Leverage Ratio (calculating (i) the aggregate balance
of outstanding Revolving Loans as of the date of such requested Loan or Letter
of Credit and (ii) Pro Forma EBITDA for the twelve month period ending on the
last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 4.1), after giving effect to
such requested Loan or the issuance of such Letter of Credit, is greater than or
equal to 7:00:1.00.”



--------------------------------------------------------------------------------

Section 3. Amendment to Article VI. Article VI is hereby amended and restated as
follows:

“ARTICLE VI –

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

        6.1 Total Leverage Ratio. The Credit Parties shall not permit the Total
Leverage Ratio as of any date set forth below to be greater than the maximum
ratio set forth in the table below opposite such date; provided, however, that
this covenant shall not be applicable on any date set forth below commencing
with March 31, 2012 unless any Loans are outstanding on such date (excluding
(1) undrawn Letters of Credit and (2) unfunded L/C Reimbursement Obligations due
to the L/C Issuers in respect thereof and any Loans deemed to be made under
Section 1.1(b)(vi)(2) up to an aggregate principal amount of $2,000,000), and if
such covenant is not applicable, the provisions of the Compliance Certificate
requiring the calculations contemplated by this Article VI need not be
delivered:

 

Date

  

Maximum Total Leverage Ratio

June 30, 2010    7.25 to 1.00 September 30, 2010    7.25 to 1.00 December 31,
2010    7.25 to 1.00 March 31, 2011    7.00 to 1.00 June 30, 2011    7.00 to
1.00 September 30, 2011    7.00 to 1.00 December 31, 2011    7.00 to 1.00
March 31, 2012    7.00 to 1.00 June 30, 2012    7.00 to 1.00 September 30, 2012
   7.00 to 1.00 December 31, 2012    7.00 to 1.00 March 31, 2013 and each
quarter thereafter    7.00 to 1.00

“Total Leverage Ratio” shall be calculated in the manner set forth in Exhibit
4.2(b).

        6.2 Fixed Charge Coverage Ratio. The Credit Parties shall not permit the
Fixed Charge Coverage Ratio for the twelve fiscal month period ending on any
date set forth below to be less than the minimum ratio set forth in the table
below opposite such date; provided, however, that this covenant shall not be
applicable on any date set forth below commencing with March 31, 2012 unless any
Loans are outstanding on such date (excluding (1) undrawn Letters of Credit and
(2) unfunded L/C Reimbursement Obligations due to the L/C Issuers in respect
thereof and any Loans deemed to be made under Section 1.1(b)(vi)(2) up to an
aggregate principal amount of $2,000,000), and if such covenant is not
applicable, the provisions of the Compliance Certificate requiring the
calculations contemplated by this Article VI need not be delivered:

 

2



--------------------------------------------------------------------------------

 

Date

  

Minimum Fixed Charge Ratio

June 30, 2010    1.15 to 1.00 September 30, 2010    1.15 to 1.00 December 31,
2010    1.15 to 1.00 March 31, 2011    1.15 to 1.00 June 30, 2011    1.15 to
1.00 September 30, 2011    1.15 to 1.00 December 31, 2011    1.15 to 1.00
March 31, 2012    1.15 to 1.00 June 30, 2012    1.15 to 1.00 September 30, 2012
   1.20 to 1.00 December 31, 2012    1.35 to 1.00 March 31, 2013    1.45 to 1.00
June 30, 2013 and each quarter thereafter    1.50 to 1.00

“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

        6.3 Cash Interest Coverage Ratio. The Credit Parties shall not permit
the Cash Interest Coverage Ratio for the twelve fiscal month period ending on
any date set forth below to be less than the minimum ratio set forth in the
table below opposite such date; provided, however, that this covenant shall not
be applicable on any date set forth below commencing with March 31, 2012 unless
any Loans are outstanding on such date (excluding (1) undrawn Letters of Credit
and (2) unfunded L/C Reimbursement Obligations due to the L/C Issuers in respect
thereof and any Loans deemed to be made under Section 1.1(b)(vi)(2) up to an
aggregate principal amount of $2,000,000), and if such covenant is not
applicable, the provisions of the Compliance Certificate requiring the
calculations contemplated by this Article VI need not be delivered:

 

Date

  

Minimum Cash Interest Coverage Ratio

June 30, 2010    1.35 to 1.00 September 30, 2010    1.35 to 1.00 December 31,
2010    1.35 to 1.00 March 31, 2011    1.50 to 1.00 June 30, 2011    1.50 to
1.00 September 30, 2011    1.50 to 1.00 December 31, 2011    1.50 to 1.00
March 31, 2012    1.35 to 1.00 June 30, 2012    1.35 to 1.00 September 30, 2012
   1.40 to 1.00 December 31, 2012    1.45 to 1.00 March 31, 2013 and each
quarter thereafter    1.50 to 1.00

 

3



--------------------------------------------------------------------------------

“Cash Interest Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

        6.4 Revolving Credit Facility Leverage Ratio. The Credit Parties shall
not permit the Credit Facility Leverage Ratio as of any date to be greater than
1.25 to 1.00; provided, however, that this covenant shall not be applicable on
any date on or after March 31, 2012 unless any Loans are outstanding on the
relevant date (excluding unfunded L/C Reimbursement Obligations due to the L/C
Issuers in respect thereof and any Loans deemed to be made under
Section 1.1(b)(vi)(2) up to an aggregate principal amount of $2,000,000), and if
such covenant is not applicable, the provisions of the Compliance Certificate
requiring the calculations contemplated by this Article VI need not be
delivered.

“Credit Facility Leverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).”

Section 4. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:

(a) The Agent shall have received all of the following, each of which shall be
in form and substance satisfactory to the Agent:

(i) Amendment. This Amendment, duly executed and delivered by each Credit Party
and the Required Lenders (or by the Agent on behalf of the Required Lenders);

(ii) Fees and Expenses. To the extent invoiced, the fees, expenses and other
amounts payable on or prior to the First Amendment Effective Date referred to in
Section 9.5 of the Credit Agreement and in the section titled “Costs and
Expenses of the Agent” below, including, but not limited to, reimbursement or
payment of all out-of-pocket expenses (including the reasonable legal fees and
expenses of Latham & Watkins LLP, special counsel to the Agent) required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document;
and

(iii) Consent Fee. For the account of each Lender who shall have delivered its
signature page hereto, or shall have instructed the Agent on or prior to 5:00
p.m. (New York time) on February 17, 2012 to execute this Amendment on its
behalf, a non-refundable and fully-earned fee equal to 0.15% of the aggregate
principal amount of such Lender’s Revolving Loan Commitments on such date.

 

4



--------------------------------------------------------------------------------

(b) Representations and Warranties. After giving effect to this Amendment, the
representations and warranties contained herein and in the other Loan Documents
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the First Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which event such representations and warranties shall have been
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of such earlier date.

(c) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental hereto shall be reasonably satisfactory in form and
substance to the Agent and its counsel, and the Agent and such counsel shall
have received all such counterpart originals or certified copies of such
documents as the Agent may reasonably request.

(d) No Default. On the First Amendment Effective Date, no Default or Event of
Default shall have occurred and be continuing after giving effect to this
Amendment.

Section 5. Representations and Warranties; Reaffirmation of Grant. Each Credit
Party hereby represents and warrants to the Agent and the Lenders that, as of
the First Amendment Effective Date after giving effect to this Amendment,
(a) all representations and warranties of the Credit Parties set forth in the
Credit Agreement and in any other Loan Document are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the First Amendment Effective Date to the same extent as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to an earlier date, in which event such
representations and warranties were true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on and as
of such earlier date, (b) no Default or Event of Default has occurred and is
continuing, (c) the Credit Agreement (as amended by this Amendment) and all
other Loan Documents are and remain legally valid, binding obligations of the
Credit Parties, enforceable against each such Credit Party in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting enforcement of creditors’
rights generally or by equitable principles relating to enforceability and
(d) each of the Collateral Documents to which such Credit Party is a party and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations as set forth in such respective Collateral Documents.
Each Credit Party that is a party to the Security Agreement or any of the
Collateral Documents hereby reaffirms its grant of a security interest in the
Collateral to the Collateral Trustee for the ratable benefit of the Secured
Parties, as collateral security for the prompt and complete payment and
performance when due of the Obligations.

Section 6. Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document

 

5



--------------------------------------------------------------------------------

shall survive the execution and delivery of this Amendment, and no investigation
by the Agent or the Lenders shall affect the representations and warranties or
the right of the Agent and the Lenders to rely upon them. If any representation
or warranty made in this Amendment is false in any material respect as of the
date made or deemed made, then such shall constitute an Event of Default under
the Credit Agreement.

Section 7. Reference to Agreement. Each of the Loan Documents, including the
Credit Agreement, and any and all other agreements, documents or instruments now
or hereafter executed and/or delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement as amended hereby, are hereby amended so
that any reference in such Loan Documents to the Credit Agreement, whether
direct or indirect, shall mean a reference to the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document under the Credit
Agreement.

Section 8. Costs and Expenses of the Agents. The Borrower shall pay on demand
all reasonable costs and expenses of the Agent (including the reasonable fees,
costs and expenses of counsel to the Agent) incurred in connection with the
preparation, execution and delivery of this Amendment.

Section 9. Governing Law. The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Amendment,
including, without limitation, its validity, interpretation, construction,
performance and enforcement.

Section 10. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Amendment by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 11. Limited Effect. This Amendment relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights,
claims or remedies that the Agent or any Lender may have under the Credit
Agreement or under any other Loan Document (except as expressly set forth
herein) or under applicable law, and shall not be considered to create a course
of dealing or to otherwise obligate in any respect the Agent or any Lender to
execute similar or other amendments or grant any waivers under the same or
similar or other circumstances in the future.

Section 12. Ratification by Credit Parties. Each of the Credit Parties (other
than the Borrower) acknowledges that its consent to this Amendment is not
required, but each of the undersigned nevertheless does hereby agree and consent
to this Amendment and to the documents and agreements referred to herein. Each
of the Credit Parties (other than the Borrower) agrees and acknowledges that
(i) notwithstanding the effectiveness of this Amendment, such Credit Party’s
Guaranty shall remain in full force and effect without modification thereto and
(ii) nothing herein shall in any way limit any

 

6



--------------------------------------------------------------------------------

of the terms or provisions of such Credit Party’s Guaranty or any other Loan
Document executed by such Credit Party (as the same may be amended from time to
time), all of which are hereby ratified, confirmed and affirmed in all respects.
Each of the Credit Parties (other than the Borrower) hereby agrees and
acknowledges that no other agreement, instrument, consent or document shall be
required to give effect to this section. Each of the Credit Parties (other than
the Borrower) hereby further acknowledges that the Borrower, the Agent and any
Lender may from time to time enter into any further amendments, modifications,
terminations and/or waivers of any provisions of the Loan Documents without
notice to or consent from such Credit Party and without affecting the validity
or enforceability of such Credit Party’s Guaranty or giving rise to any
reduction, limitation, impairment, discharge or termination of such Credit
Party’s Guaranty.

Section 13. Certain Waivers. Each of the Credit Parties hereby agrees that
neither the Agent nor any Lender shall be liable under a claim of, and hereby
waives any claim against the Agent and the Lenders based on, lender liability
(including, but not limited to, liability for breach of the implied covenant of
good faith and fair dealing, fraud, negligence, conversion, misrepresentation,
duress, control and interference, infliction of emotional distress and
defamation and breach of fiduciary duties) as a result of the amendments
contained in this Amendment and any discussions or actions taken or not taken by
the Agent or the Lenders on or before the First Amendment Effective Date or the
discussions conducted in connection therewith, or any course of action taken by
the Agent or any Lender in response thereto or arising therefrom; provided, that
the foregoing waiver shall not include the waiver of any claims which are based
on the gross negligence or willful misconduct of the Agent or any Lender or any
of their respective agents. This section shall survive the execution and
delivery of this Amendment and the other Loan Documents and the termination of
the Credit Agreement.

[signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ENTRAVISION COMMUNICATIONS CORPORATION By:  

/s/ Walter F. Ulloa

Name: Walter F. Ulloa Title:   Chairman and Chief Executive Officer ENTRAVISION,
L.L.C.

ENTRAVISION EL-PASO, L.L.C.

    ENTRAVISION-TEXAS G.P., LLC

ENTRAVISION-TEXAS L.P., INC. ARIZONA RADIO, INC. Z-SPANISH MEDIA CORPORATION LOS
CEREZOS TELEVISION COMPANY LATIN COMMUNICATIONS GROUP INC. DIAMOND RADIO, INC.
ENTRAVISION SAN DIEGO, INC. ENTRAVISION HOLDINGS, LLC

THE COMMUNITY BROADCASTING COMPANY OF SAN DIEGO, INCORPORATED

CHANNEL FIFTY SEVEN, INC. VISTA TELEVISION, INC. ASPEN FM, INC.
ENTRAVISION-TEXAS LIMITED PARTNERSHIP

ENTRAVISION COMMUNICATIONS COMPANY, L.L.C.

LOTUS/ENTRAVISION REPS LLC By:  

/s/ Walter F. Ulloa

Name: Walter F. Ulloa Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and as a Lender By:  

/s/ Andy Welicky

Name: Andy Welicky Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

LENDERS: Citibank, N.A., By:  

/s/ Elizabeth M. Gonzalez

Name:   Elizabeth M. Gonzalez Title:   Vice President and MD



--------------------------------------------------------------------------------

LENDERS: UBS Loan Finance LLC, By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:  

Associate Director, Banking Products Services, US

 

By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director, Banking Products Services, US



--------------------------------------------------------------------------------

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

By:  

/s/ Alan Prohaska

Name:   Alan Prohaska Title:   Vice President